Citation Nr: 1002329	
Decision Date: 01/14/10    Archive Date: 01/22/10

DOCKET NO.  07-17 018	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for sleep 
apnea.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to service connection for Ménière's disease.

4.  Entitlement to service connection for residuals of eye 
burns.


REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel
INTRODUCTION

The Veteran had active service from May 1953 to September 
1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 2006, January 2007 and May 2007 
rating decisions of the Lincoln, Nebraska Regional Office 
(RO) of the Department of Veterans Affairs (VA).  In the July 
2006 rating decision, the RO denied service connection for 
bilateral hearing loss.  In the January 2007 rating decision, 
the RO found that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for sleep apnea, and deferred the remaining claims 
on appeal of entitlement to service connection for bilateral 
hearing loss, eye burns, and Ménière's disease.  In May 2007, 
the RO denied service connection for bilateral hearing loss 
and eye burns, and confirmed and continued the denial of 
service connection for bilateral hearing loss.

The issue of entitlement to service connection for residuals 
of eye burns is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Service connection for sleep apnea was most recently 
denied by the RO in a July 2004 rating decision.

2.  The additional evidence received since the July 2004 
decision is not new and material and does not raise a 
reasonable possibility of substantiating the claim for 
service connection for sleep apnea.  

3.  The competent medical evidence of record shows that 
bilateral hearing loss is not causally or etiologically 
related to service.

4.  The competent medical evidence of record shows that 
Ménière's disease is not casually or etiologically related to 
service.

CONCLUSIONS OF LAW

1.  The July 2004 rating decision which denied service 
connection for sleep apnea is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2009).

2.  New and material evidence has not been received to reopen 
the claim of service connection for sleep apnea.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2009).

3.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1110, 5017 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3,307, 3.309 (2009).

4.  Ménière's disease was not incurred in or aggravated by 
active service, nor may it be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1110, 5017 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.304, 3,307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

With respect to the Veteran's claims, VA must meet all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326 (2008).  

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the claims, letters dated in 
July 2006 and December 2006 were sent in accordance with the 
notice provisions of the VCAA.  38 U.S.C.A. §  5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board notes that in Mayfield v. Nicholson, 444 F. 3d. 
1329 (2006), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the VCAA notice 
must be provided prior to the initial decision or prior to 
readjudication, and such duty to notify cannot be satisfied 
by post-decisional communications.  The notice in this case 
predated the rating decisions on appeal.

The Board acknowledges that a claimant may reopen a finally 
adjudicated claim by submitting new and material evidence.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).  
With respect to new and material evidence claims, VA must 
notify a claimant of the evidence and information that is 
necessary to (1) reopen a claim, and (2) establish 
entitlement to the underlying claim.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b) (1) (2008); Kent v. Nicholson, 
20 Vet. App. 1 (2006).  Thus, VCAA notice must include an 
explanation of the meaning of both "new" and "material" 
evidence, and must describe the particular type of evidence 
necessary to substantiate any service connection elements 
found to be insufficiently shown at the time of the prior 
final denial.  Prior to adjudication of the claims, a letter 
sent in July 2004 fully satisfied the duty to notify 
provisions by setting forth the elements required to reopen a 
claim under Kent.  Id.

In this case, the Veteran's service, VA, and private 
treatment records have been obtained and associated with the 
claims file.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  There is no indication in the record that 
any additional evidence, relevant to the issues decided 
herein, is available and not part of the claims file.  The 
Board notes that VA examinations for bilateral hearing loss 
and Ménière's disease were provided in April 2007.  38 C.F.R. 
§ 3.159(c) (4).  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 
Vet. App. 303, 312 (2007).  As set forth in greater detail 
below, the Board finds that collectively the VA examinations 
obtained in this case are adequate as such are predicated on 
a review of the claims folder and medical records contained 
therein; contain a description of the history of the 
disabilities at issue; and document and consider the 
Veteran's complaints and symptoms.  

The Board notes that a VA examination regarding the request 
to reopen the claim for service connection for sleep apnea is 
not required.  In this regard, the Board is denying the 
request to reopen the claim.  VA's statutory duty to assist a 
claimant in the development of a previous finally denied 
claim does not attach until the claim has been reopened based 
on the receipt of new and material evidence.  Once a claim is 
reopened, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claim for a benefit under a law 
administered by VA, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim 
such as in a case where the claimant lacks legal eligibility 
for the benefit sought.  38 C.F.R. § 3.159(c)(4), (d) (2009).  

Since the Board has concluded that the preponderance of the 
evidence is against reopening the Veteran's claims, any 
questions as to the appropriate disability rating or 
effective dates to be assigned are rendered moot and no 
further notice is needed.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

In summary, the Veteran has been made aware of the 
information and evidence necessary to reopen and substantiate 
his claims and is familiar with the law and regulations 
pertaining to his claims.  See Desbrow v. Principi, 17 Vet. 
App. 207 (2004); Valiao v. Principi, 17 Vet. App. 229, 232 
(2003).  



New and Material Evidence

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2009).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

Although the RO has denied reopening the previously denied 
claim for service connection for sleep apnea, the Board is 
required to address this particular issue (e.g., the new and 
material claim) in the first instance.  The Board has the 
jurisdiction to address a new and material issue and to reach 
the underlying de novo claim.  If the Board determines that 
new and material evidence has not been received, the 
adjudication of the particular claim ends, and further 
analysis is neither required nor permitted.  Any decision 
that the RO may have made with regard to a new and material 
claim is irrelevant.  Barnett v. Brown, 83 F. 3d 1380, 1383-
1384 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  See also, 
Jackson v. Principi, 265 F. 3d 1366, 1369 (2001) (which holds 
that the statutes make clear that the Board has a 
jurisdictional responsibility to consider whether it was 
proper for a claim to be reopened, regardless of whether the 
previous action denying the claim was appealed to the Board).  
Thus, despite the fact that in the present case the RO has 
determined that new and material evidence was not received in 
order to reopen the Veteran's previously denied claim of 
entitlement to service connection for sleep apnea, the Board 
will proceed, in the following decision, to adjudicate the 
claim to reopen. 

Service connection for sleep apnea was denied by the RO in 
March 1997.  There was no completed appeal of this decision, 
and it became final.  Thereafter, the Veteran sought to 
reopen his claim.  However, the RO in April 1997 continued 
the denial.  Subsequently, in rating decisions dated in 
October 1999 and July 2004, the RO found that new and 
material evidence had not been submitted sufficient to reopen 
the Veteran's claim for service connection for sleep apnea.  
The Veteran did not appeal those decisions and they became 
final.  Therefore, the laws and regulations governing 
finality and reopening of a previously disallowed claim are 
pertinent in the consideration of the current claim on 
appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

A claim will be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108 (West 2002).  Because the 
April 1997 RO decision is the last final disallowance, the 
Board must review all of the evidence submitted since that 
action to determine whether the Veteran's claim for service 
connection should be reopened and readjudicated.  Evans v. 
Brown, 9 Vet. App. 273, 282-83 (1996).  If new and material 
evidence is presented with respect to a claim which has been 
disallowed, the Board shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108.

For claims filed after August 29, 2001, "new" evidence is 
defined as evidence not previously submitted to agency 
decisionmakers.  "Material" evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2009).

Evidence is presumed to be credible for the purpose of 
determining whether the case should be reopened; once the 
case is reopened, the presumption as to the credibility no 
longer applies.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  The evidence must be both new and material; if the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If the Board determines that the evidence 
submitted is new and material, it must reopen the case and 
evaluate the appellant's claim in light of all the evidence.  
Justus, 3 Vet. App. at 512.

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

At the time of the initial March 1997 rating decision, the 
evidence of record included service treatment records and 
medical records from 1992 to 1996, showing a diagnosis of and 
treatment for sleep apnea.  More recently, at the time of the 
most recent final decision in July 2004, the RO found that 
the newly received evidence only showed that the Veteran 
continued to be followed for sleep apnea, but that none of 
the evidence related that condition to the Veteran's military 
service.

The Veteran's service treatment records showed no evidence of 
complaint of or treatment for a sleep disorder, to include 
sleep apnea.  Post-service treatment records show multiple 
occasions of treatment for sleep apnea from 1992 to 1996, 
with the first diagnosis as early as 1989.

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  With regard to the Veteran's claim of service 
connection for sleep apnea, the RO, in essence stated that 
there was no evidence of treatment for sleep apnea in service 
or for many years thereafter and no evidence that sleep apnea 
was related to service.  

The evidence submitted since the July 2004 rating decision 
includes private treatment records from 2003 to 2007 that 
note a history of treatment for sleep apnea.

The Board finds the additional medical records, while "new" 
to the extent that they were not previously of record, are 
not "material" in that they do not offer any probative 
evidence showing a current disability that is related to 
service.  The evidence previously considered by the RO in 
2004 showed a history of treatment for sleep apnea many years 
after service, but no evidence of a nexus to service.  The 
current evidence of record also shows a history of treatment 
for sleep apnea, but again, there is no evidence of a nexus 
to service.  Thus, the Board cannot reopen the Veteran's 
claim of entitlement to service connection for sleep apnea.  
The evidence presented is not both new and material, and is 
insufficient to reopen the Veteran's claim.

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  A disorder may be service connected 
if the evidence of record reveals that the veteran currently 
has a disorder that was chronic in service or, if not 
chronic, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).

Evidence that relates the current disorder to service must be 
medical unless it relates to a disorder that may be 
competently demonstrated by lay observation.  Savage, 10 Vet. 
App. at 495-97.  For the showing of chronic disease in 
service, there is a required combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Service connection may be granted on a presumptive basis for 
certain chronic diseases, including organic diseases of the 
nervous system such as hearing loss or Meniere's disease, if 
they are shown to be manifest to a degree of 10 percent or 
more within one year following the veteran's separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (2009).

Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony, 
of an in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus or relationship 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341 (1999); Caluza v. 
Brown, 7 Vet. App. 498 (1995).  The Court has held that the 
absence of evidence of a hearing loss disability in service 
is not fatal to a veteran's claim.  See Ledford v. Derwinski, 
3 Vet. App. 87 (1992).  The Court has also held that evidence 
of a current hearing loss disability and a medically sound 
basis for attributing such disability to service may serve as 
a basis for a grant of service connection.  See Hensley v. 
Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered a disability when a veteran's 
auditory thresholds (puretone decibel loss) in one of the 
frequencies 500, 1000, 2000, 3000 and 4000-Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the above mentioned frequencies are 26 
decibels or greater; or when a veteran's speech recognition 
scores, using the Maryland CNC Test, are less than 94 
percent.  38 C.F.R. § 3.385.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the veteran.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 
183, 186 (1997).  See also Bostain v. West, 11 Vet. App. 124, 
127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992) (a layperson without the appropriate medical training 
and expertise is not competent to provide a probative opinion 
on a medical matter, to include a diagnosis of a specific 
disability and a determination of the origins of a specific 
disorder).  Lay testimony is competent, however, to establish 
the presence of observable symptomatology and "may provide 
sufficient support for a claim of service connection."  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a).

In this case, the Veteran contends that he has experienced 
bilateral hearing loss since service.  Specifically, he 
contends that he was exposed to hazardous noise from working 
around propeller plane and jet engines.  He reported that he 
has trouble hearing low sounds, distinguishing voices in a 
crowd, and that his hearing loss negatively affects his work.

The Veteran's service treatment records show no evidence of 
treatment for or complaints of hearing loss or hearing 
problems.  His April 1953 enlistment examination showed 
hearing to be 15/15 for whispered voice.  On separation 
examination in August 1957, the Veteran was afforded 
audiometric testing.  The Board observes that service 
department audiometric readings prior to October 31, 1967, 
must be converted from American Standards Association (ASA) 
units to International Standard Organization (ISO) units.  As 
this evaluation was conducted 


prior to October 1967, the Board has converted the ASA units 
to ISO units as shown below:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
--
0
LEFT
5
0
5
--
5

In an August 2006, post-service, private treatment record, 
Dr. D.S. noted that the Veteran was exposed to significant 
acoustic energy while in service, from which he incurred 
hearing loss.

A September 2006 private examination report by Dr. C.A.F. 
diagnosed mild low frequency sloping severe high frequency 
sensorineural hearing loss bilaterally with maximum word 
recognition scores of 92 percent bilaterally.  The examiner 
noted the Veteran's history of noise exposure in service and 
opined that it was quite likely that this was the beginning 
of his hearing loss.  The examiner noted no evidence of noise 
exposure post-service and reported that the type and degree 
of the Veteran's hearing level was consistent with noise 
induced hearing loss.  

In April 2007, the Veteran was afforded a VA examination for 
hearing loss.  The examiner did not provide an audiogram, but 
reviewed the Veteran's claims file, including prior 
audiological findings of Dr. C.A.F.  Thereafter, the examiner 
diagnosed bilateral high frequency sensorineural hearing loss 
and opined that the Veteran's hearing loss was more 
consistent with a noise exposure hearing loss, which was at 
least as likely as not due to noise exposure in service.  He 
noted that the Veteran did not have noise exposure after 
service.



In April 2007, the Veteran was afforded a second VA 
examination for hearing loss.  Puretone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
30
25
30
45
LEFT
25
25
25
30
55

Puretone threshold averages were 33 decibels for the right 
ear and 34 decibels for the left.  Speech recognition scores 
were 92 percent for the right ear and 90 percent for the 
left.  The examiner diagnosed mild to moderately severe 
sensorineural hearing loss in the right ear and mild to 
severe sensorineural hearing loss in the left ear and noted 
that the audiological findings were significantly better when 
compared to the September 2006 private examiner's findings 
(Dr. C.A.F.).  The VA examiner noted that the Veteran had 
normal hearing sensitivity, bilaterally, at separation from 
service, therefore, he opined that it was not likely that the 
Veteran's current bilateral hearing loss was due to military 
noise exposure.  He explained that exposure to either impulse 
sounds or continuous exposure can cause a temporary threshold 
shift which disappears in 16 to 48 hours after exposure to a 
loud noise.  He stated that impulse sounds may also damage 
the structure of the inner ear resulting in an immediate 
hearing loss.  He also stated that continuous exposure to 
loud noise can also damage the structure of the hair cells 
resulting in hearing loss.  He stated that if the hearing 
does not recover completely from a temporary threshold shift, 
a permanent hearing loss exists.  He noted that, since the 
damage is done when exposed to noise, a normal audiogram 
subsequent to the noise exposure would verify that the 
hearing had recovered without permanent loss.  The examiner 
further noted that additional noise exposure, aging and 
health conditions since service were likely contributing 
factors to the Veteran's hearing loss.  

In a May 2007 addendum report, the initial April 2007 VA 
examiner reported that he failed to notice that the Veteran's 
hearing was normal bilaterally at separation from service.  
Thus, he amended his medical opinion to state that the 
Veteran's hearing loss was not likely related to service.

With regard to the conflicting medical opinions of record, 
the Board determines the two VA examiners' opinion (April and 
May 2007) to be the most probative of record.  Guerrieri v. 
Brown, 4 Vet. App. 467, 470-71 (1993) (the credibility and 
weight to be attached to such opinions are within the 
province of the Board as adjudicators); see also Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when VA gives an adequate statement of reasons and 
bases).  

Both VA examiners reviewed the complete medical records in 
the case, including service and private treatment records.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding 
that factors for assessing the probative value of a medical 
opinion included the physician's access to the claims file 
and the thoroughness and detail of the opinion); see also 
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994) (greater 
weight may be placed on one physician's opinion over another 
depending on factors such as reasoning employed by the 
physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence).  The 
Court has also held that claims file review, as it pertains 
to obtaining an overview of a claimant's medical history, is 
not a requirement for private medical opinions.  A medical 
opinion that contains only data and conclusions is not 
entitled to any weight.  Further, a review of the claims file 
cannot compensate for lack of the reasoned analysis required 
in a medical opinion, which is where most of the probative 
value of a medical opinion comes from.  "It is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 
(2008).

In this case, both VA examiners reviewed the Veteran's entire 
service and medical history and provided complete rationale 
for the medical opinions expressed.  Specifically, the VA 
examiners noted that the Veteran's discharge examination 
showed no hearing loss and explained, in essence, that any 
hearing loss suffered by the Veteran during service had 
recovered by discharge.  By contrast, the private medical 
opinions, provided by Dr. S. and Dr. C.A.F., were not based 
on a review of the claims file or the Veteran's medical 
history, rather, they were based on the Veteran's 
unsubstantiated history.  Specifically, the opinions were 
based on the Veteran's testimony that he experienced hearing 
loss since service; however, the evidence of record shows no 
treatment for or complaints of hearing loss until many years 
post discharge.  Additionally, a service discharge 
examination showed normal hearing.  Furthermore, the 2006 
opinion provided by Dr. S. offered no supporting rationale.  
The VA opinions in this case are factually accurate, fully 
articulated, and include sound reasoning for the conclusion.  
Thus, the Board accords probative value to such opinions.  As 
the Board finds the VA examiners' negative opinions to be the 
most probative of record, the Board finds that the Veteran's 
bilateral hearing loss is not shown to be related to service.  
Thus, the claim must be denied.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu, supra.  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service 
connection."  See, supra.  However, in this case, the 
Veteran's contentions are outweighed by the probative medical 
evidence of record showing no relationship between the 
Veteran's current hearing loss and service, as well as 
evidence showing no treatment for hearing loss until many 
years after service.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim); see also Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board's denial of service 
connection where veteran failed to account for lengthy time 
period between service and initial symptoms of disability).  
Thus, service connection for bilateral hearing loss is not 
warranted.

With regard to the claim of Ménière's disease, the Veteran 
contends that he has experienced symptoms such as dizziness, 
light-headedness, double vision, difficulty with speech, off 
balance sensations, and disorientation intermittently for the 
past five to ten years with increased occurrence in the past 
three to four years.

Service treatment records show no evidence of complaints of, 
diagnosis of, or treatment for Ménière's disease.  

In an August 2006, post-service, private treatment record, 
Dr. D.S. noted the Veteran's history of intermittent spells 
of dizziness with ataxia, occurring three times per week.  
The examiner noted a history of Ménière's disease and noted 
that it was at least as likely as not that this Ménière's 
disease was incurred while in service, due to exposure to 
significant acoustic energy, from which he incurred hearing 
loss.

In April 2007, the Veteran was afforded a VA examination for 
Ménière's disease.  The examiner noted a history of 
intermittent dizziness with lack of balance and diagnosed a 
balance disturbance.  The examiner opined that the Veteran's 
hearing loss was not consistent with Ménière's disease which 
is more of a low-frequency hearing loss, as opposed to a high 
frequency hearing loss as seen in the Veteran.  Regarding the 
Veteran's dizziness and disequilibrium, the examiner opined 
that the Veteran did not show a true vertigo and that his 
symptoms were not consistent with Ménière's disease, rather, 
they may be due to vision problems and obesity.  See also May 
2007 addendum opinion.

In an April 2007 treatment record from Boys Town National 
Research Hospital, the examiner noted the Veteran's history 
of intermittent dizziness, off balance sensations, and 
disorientation.  On examination, the Veteran reported 
headaches, hearing loss, double vision, blind spots, 
difficulty with speech, and dizziness as well as tingling and 
weakness in the feet.  The Veteran reported that the 
occurrence of these symptoms had increased in the past few 
years.  The examiner provided VNG testing and noted no 
evidence of vertigo.  Abnormalities of the VNG showed an 
isolated ocular motor abnormality, most likely secondary to 
age.  The examiner opined that headaches and occasional 
vertigo may indicate migraine.

The Board notes that the existence of a current disorder is 
the cornerstone of a claim for VA disorder compensation.  See 
Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the 
VA's and the Court's interpretation of sections 1110 and 1131 
of the statute as requiring the existence of a present 
disorder for VA compensation purposes cannot be considered 
arbitrary and therefore the decision based on that 
interpretation must be affirmed); see also Gilpin v. West, 
155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  

In this case, the Board finds no evidence of a clear 
diagnosis of Ménière's disease.  Although the 2006 private 
examiner referenced a history of Ménière's disease occurring 
in service, the evidence of record does not support this 
statement.  The service records show no complaints of or 
treatment for Ménière's disease or related symptoms.  
Additionally, post-service records show no evidence of 
treatment for potential symptoms of Ménière's disease, such 
as dizziness and disorientation, until many years after 
service.  See Pond, 12 Vet. App. at 346 (holding that service 
connection requires medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury); see also Maxon, supra.  Furthermore, the 2007 VA 
examiner opined that the Veteran's symptoms were not 
consistent with a diagnosis of Ménière's disease, but noted a 
balance disturbance.  The examiner further noted that the 
Veteran's symptoms (including dizziness and disequilibrium) 
were possibly related to the Veteran's described vision 
problems or obesity.  Additionally, the Boys Town record 
showed no diagnosis of Ménière's disease.  

With regard to the conflicting evidence of record, the Board 
finds the 2007 VA examiner's opinion the most probative as it 
was based on a thorough review of the claims file , provided 
supporting rationale, and is supported by the evidence of 
record.  See Prejean, supra; see also Nieves- Rodriguez, 
supra.  As the 2007 VA examiner opined that the Veteran's 
symptoms were not consistent with Ménière's disease, the 
Board finds no evidence of a diagnosis.  However, even if a 
diagnosis of Ménière's disease could be conceded, the Board 
finds no probative evidence of record which relates the 
disease to service.  In this regard, there is no evidence of 
treatment or a diagnosis in service, no evidence of a current 
diagnosis and, as the Board has found the 2006 private 
examiner's opinion not probative, there is no evidence of a 
medical nexus as required for a grant of service connection.  
See Pond, supra.  Therefore, service connection is not 
warranted for Ménière's disease.

With respect to the Veteran's own contentions, a layperson is 
generally not capable of opining on matters requiring medical 
knowledge.  See Routen, supra.  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  See Layno, supra.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims of service 
connection for bilateral hearing loss and Ménière's disease.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1991).


ORDER

The application to reopen a claim for entitlement to service 
connection for sleep apnea is denied.

Service connection for bilateral hearing loss is denied.

Service connection for Ménière's disease is denied.


REMAND

Although further delay is regrettable, additional development 
is necessary in order to adjudicate the remaining claim on 
appeal.  

In an October 2008 letter, the Veteran reported that he was 
setting up an eye examination at the VA Medical Center (VAMC) 
in Omaha, Nebraska with regard to his claim for residuals of 
burns of the eyes.  However, the Board notes that these 
records have not yet been requested or associated with the 
claims file.  Therefore, in accordance with VA's duty to 
assist, the RO must make every attempt to locate these 
records in addition to any other relevant records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must request the Veteran's 
most recent eye examination records, 
including all relevant VA treatment 
records from the medical facility located 
in Omaha, Nebraska, Grand Island Division.  

2.  After completion of the foregoing, the 
AMC/RO should again review the claim.  If 
any determination remains adverse, the 
Veteran and his attorney must be furnished 
a supplemental statement of the case and 
be given an opportunity to submit written 
or other argument in response thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


